DOMENGEAUX, Judge.
This is a companion case to Fusilier v. Russell et al., # 5894, 345 So.2d 543, and Fusilier v. Pitre et al., # 5895, 345 So.2d 547. See our decision in Fusilier v. Russell, # 5894, 345 So.2d 543, for a complete statement of the case.1 Defendants were the uninsured motorist insurers of plaintiff’s father, Carl Fusilier. Judgment was had in favor of plaintiff against Allen Boud Flack as a particular underwriter of Lloyds, London, subscribing to a certificate issued to plaintiff’s father by Interstate Surplus Underwriters, Inc. in the amount of $20,000.00. No argument was made in defendant-appellant’s brief or plaintiff-appel-lee’s brief as to this award. Therefore, we affirm the decision of the district judge. Costs are assessed against Interstate Surplus Underwriters, Inc., and Lloyds, London.

AFFIRMED.


. Apparently James Rudy Fusilier has attained the age of majority since the filing of suit # 5894,345 So.2d 543.